On January 9, 2004, the defendant was sentenced to Fifteen (15) years in the Montana State Prison, with Ten (10) years suspended, for the offense of Sexual Assault, a Felony.
On June 11, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Peter Ohman. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to Twenty-Five (25) years in the Montana State Prison, with Twenty (20) years suspended. The conditions of the suspension are as stated in the January 9, 2004 Judgment of the District Court.
Hon. Ted L. Mizner, District Court Judge.